Title: Francis Coffyn to the Commissioners, 7 July 1778
From: Coffyn, Francis
To: First Joint Commission at Paris,Adams, John


     
      Hond. Gentlemen
      Dunkirk 7th. July 1778
     
     I had the honnor of writing to you fully the 5th instant, to which I beg leave to refer you. Mr. Amiel having granted to the people who were the occasion of his Journey to Dunkirk, as much time as they required to employ all their ressources to Execute the project they laid before you, and their endeavours proving fruitless, he at last determined to deliver me your much respected favour of 26. ultimo. Was I not afraid of being too intruding up on your patience and was I not withheld by that principal which binds us to return good for Evil, I should give you a full account of the proceedings of the people who endeavour’d to impose up on you, and to wrong me, but there is something So Extraordinary in their conduct that the issue of the affair will Sufficiently plead my Excuse for obmitting to say any thing more in my Justification. I leave to Capn. Amiel to explain every thing to you, and if after all, any doubt should remain wether I merit your confidence and favours, I humbly beg you would aford me an opportunity of satisfying my most Sanguine wishes to convince you, and the world, that those who have had the baseness to endeavour to wrong me in the dark, have not courage enough to Justify themselves in the middle of day.
     The Commission, Instructions and Bond, mention’d in your letter, to my great Sorrow, being now useless, I return you the Same here inclosed, and beg you would be pleased to acknowledge the receipt thereof.
     Since you are pleased to leave to me to settle with the Surgeon you may rely on my Exertions to do it to your Satisfaction, per my next. I shall forward to you their receipt.
     As you Seem to approve the articles of intelligence I now and then take the liberty to give you, I shall Sease every opportunity to transmit them to America, and I beg you would be pleased to mention wether I may address them directly to Congress, or to your Correspondents in the different ports of the united States. I this day write to Messrs. Simeon Deane and Cu James River, by a vessell which will Sail tomorrow, that one Capn. Hyde Christiaen of the Vigilantiâ of Amsterdam which arrived here yesterday from Portsmouth, from which place he sail’d the 3. instant in the evening reports that on the Same day he Saw the Crews of the two frigats la Licorne and la Palase Pallas and of two other french vessells which were carry’d in there, conducted to prison, and that Admiral Keppels Squadron which has been reinforced by Seven Ships amounting now to 30 Ships of the line besides frigats was ready to proceed to Sea with the first fair wind to meet the French Squadron which was Expected to sail from Brest; this leaves no doubt of the hostile vews of the common Ennemy; the Captain who made this report, Said to me that it may be rely’d on, and that he was ready to affirm it. The event will soon prove it.
     There are no vessells at present in this harbour bound to Brest or to Nantes, but I Expect one will be put up Soon for the latter place, by which agreable to your orders I shall Send the American Seamen which are now here, but as it is generally believed, that the English will soon begin to take the french ships, I am afraid these poor people who have had enough allready of the English Jails, may fall again in the hands of their Ennemys; and as they all Seem desirous of being employed, and it is probable that in case any hostilities of that kind being committed by the English, Some privateers will immediately be fitted out from this port; would it not be better to keep them a few days longer till matters are clear’d up? If your opinion should be otherwise, I beg you would mention it, as I foresee that I may receive your answer before any vessell will Sail for Nantes &ca.
     The value I set upon your benevolence and favours, shall make me very anxiously and impatiently wait your answer, whether Poreau’s perfidious insinuations have made any impression to my prejudice on your mind, if they have, I beg for God’s sake Gentlemen you will aford me an oportunity to convince you of their falshood; I rely so much upon your Justice, that I am persuaded you’ll not deny me that Satisfaction, in Expectation of which I have the honnor to remain with the greatest respect, Hond. Gentlemen Your most obt. and most devoted Humble Servant
     
      Frans. Coffyn
     
    